DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the
first back-EMF frequency sensor
sensor 
second back-EMF frequency sensor
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
2.	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The disclosure is objected to because of the following informalities: Paragraph [0022] "The may" should be "The -method- may” .  
Appropriate correction is required.

Claim Objections
3.	Claim 4 objected to because of the following informalities:
  "  ;  " at end of claim should be a period  -  .  -. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 10, 17-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	The term "survey speed" in claim 10, line 2, is a relative term which renders the claim indefinite.  The term "survey speed" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  At what speed, or speed range would be most efficient?
The terms 
"low" and “high” in claim 17, line 2 
"low" in claim 18, line 2
"low" in claim 19, line 2
.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over (US 20110226174 A1) Parks, Robert in view of (US 20160243910) Hu; Xinru and (US 20150365041 A1) Reynolds; Timothy et al.
Roberts teaches a device capable of transitioning from flight in water to flight in air (abstract), said device comprising: a fuselage (fig. 8, element Hull equal to fuselage); a wing attached to the fuselage (fig. 8, elements 102, 106), said wing being capable of sustaining device flight in air (para 0037, wings configured for “…(ii) an airborne flight position,”) and water (para 0049, “FIG. 10 shows a rear side perspective view of the flying submarine 100 under the water. The front wings 102 and rear wings 106 are fully deployed and their control surfaces are used to maneuver the flying submarine under water.”); but fails to teach a wing leading edge device attached to the wing and a wing trailing edge device attached to the wing, said wing leading and trailing edge devices being configured to change the wing L/D ratio for transitioning from water to air or from air to;
However Hu teaches a wing leading edge device attached to the wing and a wing trailing edge device attached to the wing, said wing leading and trailing edge devices being configured to change the wing L/D ratio for transitioning from water to air or from air to water (para 0009, “leading edge flap, an aileron, a trailing edge flap”);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device capable of transitioning from flight in water to flight in air as taught by Parks, with the wing edge designs taught by Hu in order for motor speed sensing (para 0019).
Furthermore Parks teaches a pusher propeller (abstract, “The propeller is further configured to rotate and propel the flying submarine in both an airborne environment and in an underwater environment.”) connected at the aft of the fuselage (fig. 1, elements 146); a pusher propeller motor driving the pusher propeller (abstract); but fails to teach, the pusher propeller motor being equipped with a first back-EMF frequency sensor.
However, Reynolds teaches the pusher propeller motor being equipped with a first back-EMF frequency sensor (para 0019, “Back EMF to detect back-EMF signals”).
Parks, with the Back EMF as taught by Reynolds for motor speed sensing (para 0019).
6.	Regarding claim 2, Parks as modified teaches the device of claim 1, wherein said pusher propeller is optimized for water (para 0046 “…to maximize in-water efficiency of the propeller 146.”).
7.	Regarding claim 7, Parks teaches 	A method for flight transitioning from water to air (abstract), the method comprising: providing a device, comprising a fuselage (fig. 8, element Hull equal to fuselage), a wing attached to the fuselage (fig. 8, elements 102, 106), but fails to teach, a wing leading edge device attached to the wing, a wing trailing edge device attached to the wing.
	However Hu teaches, a wing leading edge device attached to the wing and a wing trailing edge device attached to the wing, said wing leading and trailing edge devices being configured to change the wing L/D ratio for transitioning from water to air or from air to water (para 0009, “leading edge flap, an aileron, a trailing edge flap”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device capable of transitioning from flight in water to flight in air as taught by Parks, with the wing edge designs taught by Hu in order for motor speed sensing (para 0019).
Furthermore Parks teaches a pusher propeller (abstract, “The propeller is further configured to rotate and propel the flying submarine in both an airborne environment and in an underwater environment.”) connected at the aft of the fuselage (fig. 1, elements 146); a pusher propeller motor driving the pusher propeller (abstract); but fails to teach, the pusher propeller motor being equipped with a first back-EMF frequency sensor.
However, Reynolds teaches the pusher propeller motor being equipped with a first back-EMF frequency sensor (para 0019, “Back EMF to detect back-EMF signals”).
Parks, with the Back EMF as taught by Reynolds for motor speed sensing (para 0019).
	Furthermore Parks teaches, a tailplane (fig. 1, element 106), and a sensor for detecting water to air transition (fig. 1, element 112 sensor); activating the pusher propeller motor to provide device propulsion under water (abstract); sensing transition from water to air (fig. 1, element 112 sensor); but fails to teach, operating the wing leading edge device and a wing trailing edge device to change the wing's L/D ratio; sensing first back-EMF frequency change to indicate pusher propeller transition from water to air.
	However Hu teaches, operating the wing leading edge device and a wing trailing edge device to change the wing's L/D ratio (para 0009, “leading edge flap, an aileron, a trailing edge flap”); 
	In addition Reynolds teaches sensing first back-EMF frequency change to indicate pusher propeller transition from water to air (para 0019, “Back EMF to detect back-EMF signals”).
	Furthermore Park teaches and changing pusher propeller's pitch (para 0049, pitch may be adjusted).
8.	Regarding claim 9, Reynolds as modified teaches, the method of 7, further comprising rotating the vehicle about a fuselage longitudinal axis prior to transitioning from water into air (para 0049, flying submarine is inverted).
9.	Regarding claim 10, Reynolds as modified teaches, the method of claim 7, further comprising orienting the vehicle such that the most efficient wing L/D ratio for survey speed is used (para 0049, “flying submarine cruises under water”).
10.	Regarding claim 11, Reynolds as modified teaches, the method of claim 7, further comprising orienting the vehicle such that the most efficient wing L/D ratio for breaching is used (para 0049).

Claim(s) 3-6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over (US 20110226174 A1) Parks, Robert, in view of (US 20160243910) Hu; Xinru and (US 20150365041 A1) Reynolds; Timothy et al. as applied to claim 1 above, and further in view of in view of (US 2738148 A) Stulen Foster
11.	Regarding claim 3, Park as modified teaches the device of claim 1, but fails to teach, further comprising: a tractor propeller connected at the fore of the fuselage; a tractor propeller motor driving the tractor propeller, the tractor propeller motor being equipped with a second back-EMF frequency sensor; wherein said tractor and pusher propellers have a collective pitch (col 2, lines 30-35); and a tailplane.
However Stulen teaches further comprising: a tractor propeller connected at the fore of the fuselage (fig. 1, element 16); a tractor propeller motor driving the tractor propeller (fig.1, element 29).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device capable of transitioning from flight in water to flight in air as taught by Parks, with the tractor propeller taught by Stulen in order to “provide extremely stable sustention for the aircraft, minimizing longitudinal or pitching sensitivity.” (col. 5, lines 68-69).
In addition Reynolds teaches the tractor propeller motor being equipped with a second back-EMF frequency sensor (para 0019, “Back EMF to detect back-EMF signals”).
12.         Regarding claim 4, Parks as modified teaches the device of claim 3, wherein said tractor propeller is optimized for air (Stulen, col 5, lines 34-55);
13.         Regarding claim 5, Parks as modified teaches the device of claim 3, wherein the pusher propeller and tractor propeller, being in contra-rotation and configured for providing roll control for preventing tip stall while transitioning (Stulen, Col 2. Lines 49-52).
Parks as modified teaches the device of claim 3, wherein said tailplane comprises differential control surfaces for providing roll control for preventing tip stall (Stulen, fig. 1, element 19).
15.	Regarding claim 8, Parks as modified teaches the method of claim 7, but fails to teach further comprising: providing a tractor propeller connected at a fore of the fuselage, a tractor propeller motor driving the tractor propeller, the tractor propeller motor being equipped with a second back- EMF frequency sensor, wherein said tractor and pusher propellers have a collective pitch; activating the tractor propeller motor; and sensing second back-EMF frequency change to indicate tractor propeller transition from water to air.
However Stulen teaches, further comprising: providing a tractor propeller connected at a fore of the fuselage (fig. 1, element 16), a tractor propeller motor driving the tractor propeller (fig.1, element 29).
Furthermore Reynolds teaches the tractor propeller motor being equipped with a second back- EMF frequency sensor (para 0019, “Back EMF to detect back-EMF signals”).
In addition Stulen teaches, wherein said tractor and pusher propellers have a collective pitch (col 2, lines 30-35); activating the tractor propeller motor (fig. 29, element 29 turbine).
In addition Reynolds teaches and sensing second back-EMF frequency change to indicate tractor propeller transition from water to air (para 0019, “Back EMF to detect back-EMF signals”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device capable of transitioning from flight in water to flight in air as taught by Parks, with the tractor propeller taught by Stulen in order to “provide extremely stable sustention for the aircraft, minimizing longitudinal or pitching sensitivity.” (col. 5, lines 68-69).


Claim(s)12-19 are rejected under 35 U.S.C. 103 as being unpatentable over (US 20110226174 A1) Parks, Robert in view of (US 2738148 A) Stulen Foster, in view of (US 20160243910) Hu; Xinru and (US 20150365041 A1) Reynolds; Timothy et al.
        
Regarding claim 12, Parks  teaches a method for flight transitioning from air to water, the method comprising: providing a device, said device having a front and a rear (claim 3, nose and tail), the device 
However Hu  teaches a wing leading edge device attached to the wing, a wing trailing edge device attached to the wing (para 0009, “leading edge flap, an aileron, a trailing edge flap”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify method for flight transitioning from air to water, as taught by Parks, with the wing edge designs taught by Hu in order for motor speed sensing (para 0019).
In addition Stulen teaches a tractor propeller connected at a fore of the fuselage fig. 1, element 16), a tractor propeller motor driving the tractor propeller (fig.1, element 29);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for flight transitioning from air to water, as taught by Parks, with the tractor propeller taught by Stulen in order to “provide extremely stable sustention for the aircraft, minimizing longitudinal or pitching sensitivity.” (col. 5, lines 68-69).
Furthermore Parks teaches a tailplane (fig. 1, element 106), and a sensor for detecting air to water transition (fig. 1, element 112 sensor); but fails to teach activating the tractor propeller motor to provide device propulsion in air.
However Stulen teaches activating the tractor propeller motor to provide device propulsion in air (fig.1, element 29).
Furthermore Parks teaches sensing transition from air to water (fig. 1, element 112 sensor); but fails to teach, operating the wing leading edge device and a wing trailing edge device to change the wing's L/D ratio; sensing a first back-EMF frequency change to indicate tractor propeller transition from air to water; and changing tractor propeller's pitch. 
Hu teaches operating the wing leading edge device and a wing trailing edge device to change the wing's L/D ratio (para 0009, “leading edge flap, an aileron, a trailing edge flap”).
In addition Reynolds teaches sensing a first back-EMF frequency change to indicate tractor propeller transition from air to water (para 0019, “Back EMF to detect back-EMF signals”).
In addition Stulen teaches and changing tractor propeller's pitch (col 2, lines 30-35).
20.	Regarding claim 13, Park as modified teaches, the method of claim 12, further comprising: providing a pusher propeller connected at an aft of the fuselage (fig. 1, elements 146), a pusher propeller motor driving the pusher propeller (abstract), but fails to teach the pusher propeller motor being equipped with a second back-EMF frequency sensor, wherein said tractor and pusher propellers have a collective pitch.
However Reynolds teaches the pusher propeller motor being equipped with a second back-EMF frequency sensor (para 0019, “Back EMF to detect back-EMF signals”).
In addition Stulen teaches wherein said tractor and pusher propellers have a collective pitch (col 2, lines 30-35).
Furthermore Park teaches activating the pusher propeller motor (abstract); but fails to teach, and sensing a second back-EMF frequency change to indicate pusher propeller transition from air to water.
However Reynolds teaches and sensing a second back-EMF frequency change to indicate pusher propeller transition from air to water (para 0019, “Back EMF to detect back-EMF signals”).
21.         Regarding claim 14, Parks as modified teaches the method of claim 12, further comprising rotating the vehicle about a fuselage longitudinal axis prior to transitioning from air into water (para 0049, flying submarine is inverted).
22.          Regarding claim 15, Parks as modified teaches the method of claim 12, further comprising orienting the vehicle such that the most efficient wing L/D ratio for survey speed is used (para 0049).
Parks as modified teaches The method of claim 12, further comprising orienting the vehicle such that the most efficient wing L/D ratio for breaching is used (para 0049).
24.	Regarding claim 17, Parks as modified teaches The method of claim 12, further comprising: entering water at low speed (para 0048 “…airspeed just above a stalling speed”) and high angle of attack (para 0048, “…enter the water nose first and at an angle of between about 40.degree. and 90.degree.”); but fails to teach, utilizing collective pitch of propellers to feather each blade; reducing frontal; and lowering the coefficient of drag.
However Stulen teaches utilizing collective pitch of propellers to feather each blade (col 2, lines 30-35); reducing frontal area (col 2, lines 30-35); and lowering the coefficient of drag (col 2, lines 30-35).
25.         Regarding claim 18, Parks as modified teaches the method of claim 12, further comprising: entering water at low speed (para 0048 “…airspeed just above a stalling speed”) and low angle of attack (para 0048, “…enter the water nose first and at an angle of between about 40.degree. and 90.degree.”); but fails to teach flaring up a front of the vehicle; bringing forward speed to zero; submerging a rear of the vehicle in water; utilizing collective pitch of propellers to feather each blade; reducing frontal area; and lowering the coefficient of drag.
The structure required to meet, flaring up a front of the vehicle; bringing forward speed to zero; submerging a rear of the vehicle in water; has all been met. However in aircraft it is known that in various steps to transition to the water safely, and therefore obvious to try, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
In addition Stulen teaches utilizing collective pitch of propellers to feather each blade (col 2, lines 30-35); reducing frontal area (col 2, lines 30-35); and lowering the coefficient of drag (col 2, lines 30-35).
26.	Regarding claim 19, Parks as modified teaches the method of claim 12, further comprising: entering water at low speed and low angle of attack; landing on a water surface; moving forward or backward; and utilizing flight surfaces for submerging.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/               Supervisory Patent Examiner, Art Unit 3642